Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Drawings Objection Withdrawal
Applicant’s amendment of the drawings is acknowledged. Thus, the objection to drawings is withdrawn.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim (CN 108933168 A, of record, see provide machine English translation).
	Regarding Claim 1
	Kim discloses a microelectronic device (e.g. figure 10), comprising: a substrate (e.g. figure 10, substrate 101); a trench structure in the substrate (e.g. trench structure 105/110), the trench structure including: a trench in the substrate (trench 105); a seed layer in the trench (e.g. seed layer 106, disclosed on page 63 of the provided English machine translation document), the seed layer including an amorphous dielectric material (e.g. page 63 of the provided English machine translation document discloses the seed layer 106 may be silicon nitride or other dielectric materials, which is anticipated or obvious to be amorphous. See also claim 2 below); and a polysilicon core contacting the amorphous dielectric material (e.g. polysilicon core 207, disclosed on page 69 of the provided English machine translation document), the polysilicon core filling the trench structure inside the seed layer (as seen in figure10), the polysilicon core 207 has silicon grains (second crystal grains 207G2) shown with an average size greater than half a minimum lateral dimension of the trench structure 105 inside the seed layer 106, and therefore anticipates or renders obvious the claimed limitation). 

	Regarding Claim 2
	Kim discloses the microelectronic device of claim 1, wherein the amorphous dielectric material includes a material selected from the group consisting of silicon dioxide, silicon nitride, and silicon oxynitride (¢.g. page 63 of the provided English machine translation document discloses the seed layer 106 may be comprise a dielectric material such as silicon nitride or other dielectric materials, which are known to be amorphous).

	Regarding Claim 3
	Kim discloses the microelectronic device of claim 1, wherein the polysilicon core extends to the substrate at a bottom of the trench structure (as seen in figure 10, the polysilicon core 207 extends towards the substrate 101 at the bottom of the trench 105, similar to that of the current invention).

	Regarding Claim 8
	Kim discloses the microelectronic device of claim 1, wherein the substrate includes a semiconductor material contacting the trench structure along sidewalls of the trench (page 62 of the provided English machine translation document discloses the substrate 101 to be a semiconductor material, which is seen in figure 10 to contact the sidewalls of the trench 105).

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 7 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Matsuo et al. (US 5,315,543) of record.
	Regarding Claim 4
	Kim discloses the microelectronic device of claim 1, as cited above, but is silent with respect to disclosing the trench structure further includes a polysilicon outer layer between the seed layer and sidewalls of the trench. 
Matsuo discloses an analogous device (e.g. figure 1), whereby a trench structure further includes a polysilicon outer layer (polysilicon outer layer 18b, seen with respect to figures 1, 3G and 3H, and disclosed in col. 7, lines 48 — 49) between the seed layer (e.g. seed layer 19) and sidewalls of the trench (trench 15). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the trench structure further includes a polysilicon outer layer between the seed layer and sidewalls of the trench since Kim discloses forming a trench filled with a polysilicon, and Matsuo discloses forming an analogous trench filled with polysilicon such that the trench structure includes a polysilicon outer layer between the seed layer and sidewalls of the trench. One would have been motivated to have the trench structure with a polysilicon outer layer between the seed layer and sidewalls of the trench in order to form a capacitor within the substrate, as disclosed by Matsuo. 
	
	Regarding Claim 7
	Kim in view of Matsuo disclose the microelectronic device of claim 4, as cited above. Matsuo further discloses a first electrical connection to the polysilicon outer layer (e.g. as seen in figure 1, first electrical connection 22 to the polysilicon outer layer 186) and a second electrical connection to the polysilicon core (e.g. as seen in figure 1, one may consider the horizontal portion of layer 20 to be the second electrical connection to the polysilicon core 20 within the trench 15), the second electrical connection being separate from the first electrical connection (e.g. as seen in figure 1).

	Regarding Claim 9
	Kim discloses the microelectronic device of claim 1, as cited above, but is silent with respect to disclosing the substrate includes a dielectric material contacting the trench structure along sidewalls of the trench.
	Matsuo discloses an analogous device (e.g. figure 1), the substrate includes a dielectric material contacting the trench structure along sidewalls of the trench (e.g. as seen in figure 1, dielectric material 17 contacts the trench structure 15 along sidewalls of the trench, col. 5, line 31).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the substrate includes a dielectric material contacting the trench structure along sidewalls of the trench since Kim discloses forming a trench filled with a polysilicon, and Matsuo discloses forming an analogous trench filled with polysilicon such that the substrate includes a dielectric material contacting the trench structure along sidewalls of the trench. One would have been motivated to the substrate includes a dielectric material contacting the trench structure along sidewalls of the trench in order to form a capacitor within, and isolated from, the semiconductor substrate, as disclosed by Matsuo.

Claims 21-23, 26 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chandrashekar (U.S. Patent Pub. No. 2015/0056803).
	Regarding Claim 21
	Kim discloses a microelectronic device (e.g. figure 10), comprising: a substrate (e.g. figure 10, substrate 101); a trench isolation structure in the substrate (e.g. trench isolation structure 105/110), the trench isolation structure including: a trench in the substrate (trench 105); a seed layer in the trench (e.g. seed layer 106, disclosed on page 63 of the provided English machine translation document), the seed layer including an amorphous dielectric material (e.g. page 63 of the provided English machine translation document discloses the seed layer 106 may be silicon nitride or other dielectric materials, which is anticipated or obvious to be amorphous. See also claim 2 below); and a polysilicon core contacting the amorphous dielectric material (e.g. polysilicon core 207, disclosed on page 69 of the provided English machine translation document), the polysilicon core filling the trench structure inside the seed layer (as seen in figure10), the polysilicon core having silicon grains contacting the amorphous dielectric material. 
	Kim is silent with respect to disclosing an average size of the silicon grains is greater than half a minimum lateral dimension of the trench structure inside the seed layer. 
Chandrashekar discloses an analogous device (e.g. figure 1C), wherein the trench isolation structure comprises constrictions (109) such that an average size of the grains is greater than half a minimum lateral dimension (lateral dimension of 109) of the trench structure inside the seed layer. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim. One would have been motivated to have the trench structure with constrictions in order to form a trench with high aspect ratios, as disclosed by Chandrashekar. 
	
	Regarding Claim 22
	Kim discloses the microelectronic device of claim 21, wherein the amorphous dielectric material includes a material selected from the group consisting of silicon dioxide, silicon nitride, and silicon oxynitride (¢.g. page 63 of the provided English machine translation document discloses the seed layer 106 may be comprise a dielectric material such as silicon nitride or other dielectric materials, which are known to be amorphous).

	Regarding Claim 23
	Kim discloses the microelectronic device of claim 1, wherein the polysilicon core extends to the substrate at a bottom of the trench structure (as seen in figure 10, the polysilicon core 207 extends towards the substrate 101 at the bottom of the trench 105, similar to that of the current invention).

	Regarding Claim 26
	Kim discloses the microelectronic device of claim 1, wherein the substrate includes a semiconductor material contacting the trench structure along sidewalls of the trench (page 62 of the provided English machine translation document discloses the substrate 101 to be a semiconductor material, which is seen in figure 10 to contact the sidewalls of the trench 105).

	Regarding Claim 27
	Kim discloses the microelectronic device of claim 1, as cited above, but is silent with respect to disclosing the substrate includes a dielectric material contacting the trench structure along sidewalls of the trench.
	Matsuo discloses an analogous device (e.g. figure 1), the substrate includes a dielectric material contacting the trench structure along sidewalls of the trench (e.g. as seen in figure 1, dielectric material 17 contacts the trench structure 15 along sidewalls of the trench, col. 5, line 31).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the substrate includes a dielectric material contacting the trench structure along sidewalls of the trench since Kim discloses forming a trench filled with a polysilicon, and Matsuo discloses forming an analogous trench filled with polysilicon such that the substrate includes a dielectric material contacting the trench structure along sidewalls of the trench. One would have been motivated to the substrate includes a dielectric material contacting the trench structure along sidewalls of the trench in order to form a capacitor within, and isolated from, the semiconductor substrate, as disclosed by Matsuo.

Claims 24 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Kim and Chandrashekar in view of Matsuo et al.
	Regarding Claim 24
	Kim as modified by Chandrashekar discloses the microelectronic device of claim 21, as cited above, but is silent with respect to disclosing the trench structure further includes a polysilicon outer layer between the seed layer and sidewalls of the trench. 
Matsuo discloses an analogous device (e.g. figure 1), whereby a trench structure further includes a polysilicon outer layer (polysilicon outer layer 18b, seen with respect to figures 1, 3G and 3H, and disclosed in col. 7, lines 48 — 49) between the seed layer (e.g. seed layer 19) and sidewalls of the trench (trench 15). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the trench structure further includes a polysilicon outer layer between the seed layer and sidewalls of the trench since Kim discloses forming a trench filled with a polysilicon, and Matsuo discloses forming an analogous trench filled with polysilicon such that the trench structure includes a polysilicon outer layer between the seed layer and sidewalls of the trench. One would have been motivated to have the trench structure with a polysilicon outer layer between the seed layer and sidewalls of the trench in order to form a capacitor within the substrate, as disclosed by Matsuo. 
		
	Regarding Claim 25
	Kim in view of Matsuo disclose the microelectronic device of claim 4, as cited above. Matsuo further discloses a first electrical connection to the polysilicon outer layer (e.g. as seen in figure 1, first electrical connection 22 to the polysilicon outer layer 186) and a second electrical connection to the polysilicon core (e.g. as seen in figure 1, one may consider the horizontal portion of layer 20 to be the second electrical connection to the polysilicon core 20 within the trench 15), the second electrical connection being separate from the first electrical connection (e.g. as seen in figure 1).

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but they are not persuasive. The Applicant admits some of the grains 108 appear to have a width greater than half the minimum lateral dimension of the trench structure inside the seed layer, but argues that an average size of the silicon grains 107 is not taught as being is greater than half a minimum lateral dimension of the trench structure inside the seed layer as required by the claims. The Examiner argues that the claim language does not require an average size of entire silicon grains being greater than half a minimum lateral dimension of the trench structure inside the seed layer. The claim language does not require the average includes the silicon grains contacting the amorphous dielectric material. As shown in FIG. 10, an average size of the silicon grains 207G2 is greater than half a minimum lateral dimension of the trench structure inside the seed layer, thus, Claim 1 is anticipated by Kim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892